Title: To James Madison from Christopher Ellery and Others, 13 October 1814
From: Ellery, Christopher
To: Madison, James


        
          Providence, R.I. Oct. 13. 1814
        
        Understanding that Capt. David Melville of Newport, is recommended by his fellow townsmen, to the President of the United States, as well-qualified for the appointment of assistant-deputy-quarter-master-general in military District No. 2, and as highly deserving of the post, we respectfully join in the recommendation; being personally acquainted with Capt. Melville, and reposing perfect confidence in his character and his ability to conduct the business of the D.Q.M. General-Department, in the district, in a manner honorable to himself and advantageous to the public.
        
          Christ. Ellery[and four others]
        
      